Mr. Justice Wilkin delivered the opinion of the court: Thirty-two propositions were submitted on behalf of the plaintiff, all of which were marked “refused.” The only questions of law presented for review here arise on the rulings of the court on those propositions. Counsel for appellant, however, discusses the evidence at considerable length, deducing conclusions of fact upon which it is insisted that the court erred in holding the propositions presented by the interpleader and refusing those asked by plaintiff. By the terms of our statute prescribing the practice in this court we can re-examine the case as to questions of law only, and can allow no assignment of error calling in question the determination of the circuit or Appellate Court upon controverted questions of fact. It is unnecessary to call attention to the many cases in which we have held, under this statute, that a judgment of the Appellate Court affirming that of a trial court must be treated by us as “conclusively settling all controverted questions of fact necessary to the maintenance of the judgment adversely to the appellant.” It has also been frequently decided that controverted facts, within the meaning of the statute, are all such evidentiary or ultimate facts material to the issue raised by the pleadings, whether the evidence is conflicting or not. It is true, as contended, that we may look into the evidence for the purpose of determining whether or not the trial court erred in .its rulings upon propositions of law, but in doing so we are compelled to accept the finding of facts by the Appellate Court as correct. In,passing upon propositions of law we are not permitted to review the evidence for the purpose of determining whether or not the Appellate Court found the facts in issue correctly. In deciding the question we must take into consideration the facts, not as we might find them, as counsel seems to assume, but as the Appellate Court has found them. It cannot be seriously contended that either of the refused propositions correctly laid down the law of the case, all the controverted facts being treated as found in favor of the interpleader. Some of them, doubtless, do announce abstract propositions of law with reasonable accuracy, but, the facts being found adversely, they were wholly inapplicable to the case. We said in County of LaSalle v. Milligan, 143 Ill. 321, speaking of propositions presented to be held as law (p. 330): “If the law is correctly held, the question of whether the evidence sustains the finding is purely one of fact, in respect of which the ultimate and final power of review is by law vested in the Appellate Courts.” There was no error in holding the propositions submitted by the interpleader. The delivery of the three bills of lading or shipping contracts executed by the Union Pacific to the interpleader operated as a symbolical delivery of the sheep to the latter, (Taylor v. Turner, 87 Ill. 296, and cases there cited,') and the shipper being the owner of the sheep, and no opposing interest or claim arising on the part of the carrier, consignee or prior endorsee of the bill of lading, no endorsement of the bill of lading to the interpleader was necessary to transfer the title to it. (Michigan Central Railroad Co. v. Phillips, 60 Ill. 190; 2 Am. & Eng. Ency. of Law, 243, and cases cited in note 1, p. 244; First Nat. Bank v. Dearborn, 115 Mass. 228.) Nor is any particular form of the contract of shipment essential to the validity of the transfer. “Even a sale or pledge of the property without a formal bill of lading by the shipper would operate as a good assignment of the property, and the delivery of an informal or unindorsed bill of lading or other documentary evidence of the shipper’s property would be a good symbolical delivery, so as to vest the property in the plaintiffs.” (Allen v. Williams, 12 Pick. 297; First Nat. Bank v. Dearborn, 115 Mass. 219.) The fact that the drafts and contract of shipment were not forwarded together, affected the rights of no one interested in this litigation. The propositions of law held at the request of the interpleader are in conformity with the foregoing views. It is urged with much earnestness that transferring the sheep from the cars of the Union Pacific to other lines of railroad, and finally putting them on pasture, destroyed the lien of appellee. On this branch of the case the trial court held: “The unloading of the sheep at Stockdale, Illinois, and the feeding of them at that point by Remington & Co., was simply in accordance with a custom and usage which prevails in shipping live stock, and which is necessary under the laws of this State, and this fact did not interfere in any way with the rights of the Springville Bank in the sheep, or deprive them of such rights as they had at the time the sheep were unloaded from the cars.” We are unable to discover wherein any legal principle is violated by this proposition. It can hardly be contended that merely unloading and placing the animals in a suitable place, to be fed and otherwise cared for, would, as a matter of law, change the possession from the holder of the bills of lading to the shipper. The fact that they were taken to such suitable place over lines of railroad instead of being driven, or that it was the intention of those in charge of them to keep them on pasture for an indefinite time, would, as we can conceive, make no difference. If it be said that these acts tended to prove a waiver of the lien, or that they operated as a fraud upon third parties, still they could only be held to affect the rights of the intervenor upon proof that it in some way consented thereto, of which there is "no proof. Nor is it pretended that appellant was in any way thereby injured. The judgments of the circuit and Appellate Courts will be affirmed. Judgment affirmed.